DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendments and remarks filed 05/24/2022 have been fully considered and entered.
In light of the amendment in claim 11, the previous 35 U.S.C. 112(b) rejections are withdrawn from the record.
It is noted that the previous 35 U.S.C. 103 rejections over Hoekstra, and Hoekstra in view of Sai, and Hoekstra in view of King and Hoekstra in view of King and Sai would still meet the amended claims.

Applicant primarily argues:
“The Examiner has presented no evidence suggesting that the wt% of the noble metal formed in the outer percentage of the volume of the heterogeneous catalyst or formed within a distance from the outer surface of the heterogeneous catalyst is a result-effective variable.”

Remarks, p. 6-7

The Examiner respectfully traverses as follows:
Firstly, the examiner has presented sufficient evidence suggesting that the wt% of the noble metal formed in the outer percentage of the volume of the heterogeneous catalyst or formed within a distance from the outer surface of the heterogeneous catalyst is a result-effective variable. Specifically, in 35 U.S.C. 103 rejection over Hoekstra, Hoekstra further discloses commingling a refractory inorganic oxide carrier with a Group VIII metal component and with a sulfur-containing carboxylic acid selected from the group consisting of thiomalic, thioglycolic and mercaptopropionic acid and effecting the deposition of said metal component on the outer surface of the carrier without any substantial penetration thereof (emphasis added) (Hoekstra, column 10, claim 1); 
wherein the sulfur-containing impregnating agent along with the platinum compound or other metal activating component to effect the physical deposition of the active component on the outer surface of the carrier material wherein it is useful to provide highly active catalyst composite (emphasis added) (Hoekstra, paragraph spanning columns 1-2), as set forth in page 5 of Office Action mailed on 03/24/2022. 
Therefore, it is clear that it is recognized in Hoeskstra that the distribution of the active component (e.g. platinum) on the outer surface of the carrier material is a result-effective variable. Specifically, depositing the active component (e.g. platinum) on the outer surface of the carrier material is beneficial, i.e., to provide highly active catalyst.

Secondly, in 35 U.S.C. 103 rejection over Hoekstra in view of King, King specifically teaches the catalyst portion can be deposited on a porous support portion so that at least the active catalyst metals are provided in a very thin outer layer or “egg shell” structure (emphasis added) (King, [0074]).
As King expressly teaches, this catalyst structure can also lower the active metal requirement for the catalyst composition, and/or maximize contact of the active metals (emphasis added) (King, [0074]), as set forth in pages 11-12 of Office Action mailed on 03/24/2022. 
Therefore, it is clear that it is recognized in Hoekstra in view of King that the distribution of the active component (e.g. platinum) on the outer surface of the carrier material is a result-effective variable. Specifically, depositing the active component (e.g. platinum) as a very thin outer layer of the carrier material or forming “egg shell” structure is beneficial, i.e., to lower the active metal requirement for the catalyst composition, and/or maximize contact of the active metals.

Applicant further argues:
“It is noted that Hoekstra teaches that the alumina is porous alumina. See Hoekstra at col. 4, lines 22-23. Likewise, the Examiner acknowledges that King also teaches the use of a porous support portion. Office Action at 11. 
With a porous support, the positioning of the noble metal is significantly less critical because the surface area is increased and the reactants are able to reach a much greater percentage of the volume of the catalyst.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Firstly, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding “with a porous support, the positioning of the noble metal is significantly less critical” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Secondly, contrary to the argument above, a porous inorganic oxide (i.e., a porous support) is disclosed as a preferred embodiment in the specification (specification, page 3, 2nd and 3rd paragraphs).

	
Applicant further argues:
“Furthermore, the silence of both Hoekstra and King speaks to the lack of obviousness with regard to the claimed limitations. How can the claimed wt% within a specified percentage or depth of the catalyst be obvious when the cited prior art fails to disclose any wt%? In order to optimize a range, there must be a disclosed range within which to optimize. As the MPEP states, "The articulated rational must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
MPEP 2144(II)(B) states,
“The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.”

Firstly, in 35 U.S.C. 103 rejection over Hoekstra, Hoekstra further discloses commingling a refractory inorganic oxide carrier with a Group VIII metal component and with a sulfur-containing carboxylic acid selected from the group consisting of thiomalic, thioglycolic and mercaptopropionic acid and effecting the deposition of said metal component on the outer surface of the carrier without any substantial penetration thereof (emphasis added) (Hoekstra, column 10, claim 1); 
wherein the sulfur-containing impregnating agent along with the platinum compound or other metal activating component to effect the physical deposition of the active component on the outer surface of the carrier material wherein it is useful to provide highly active catalyst composite (emphasis added) (Hoekstra, paragraph spanning columns 1-2),
wherein the catalytically active metallic components, composited with the refractory inorganic oxide carrier material, may be one or more of the following: vanadium, chromium, molybdenum, tungsten, members of the iron-group and platinum group of the Periodic Table, copper, silver and gold (i.e., noble metal) (Hoekstra, col. 1, line 68 to col. 2, line 2; column 3, lines 37-42); said metal component comprises platinum (i.e., noble metal) (Hoekstra, column 10, claim 3). 
Although there are no disclosures on the amounts of the catalytically active metallic components compound in the outer 40% of a volume of the catalyst as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of noble metal compound in the outer 40% of a volume of the catalyst, including over the amounts presently claimed, in order to provide a catalyst with high activity (Hoekstra, paragraph spanning between columns 1-2; column 10, lines 16-22), absent evidence to the contrary.

Secondly, King specifically teaches the catalyst portion can be deposited on a porous support portion so that at least the active catalyst metals are provided in a very thin outer layer or “egg shell” structure (King, [0074]).
As King expressly teaches, this catalyst structure can also lower the active metal requirement for the catalyst composition, and/or maximize contact of the active metals (King, [0074]).
Although there are no disclosures on the amounts of the noble metal in the outer 40% of a volume of the catalyst in Hoekstra in view of King, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of noble metal compound in the outer 40% of a volume of the catalyst, including over the amounts presently claimed, in order to lower the active metal requirement for the catalyst composition, and/or maximize contact of the active metals (King, [0074]).

Given both rejections above, also as set forth in pages 5-6 and 12-13 of Office Action mailed on 03/24/2022 provide explanations of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range, the rejections on the basis that an invention is the result of "routine optimization" are properly supported.

Applicant further argues:
“Because the catalysts of Hoekstra and King are designed for different phases (gas vs. liquid) and completely different reactions, one of ordinary skill in the art would readily appreciate that what may be advantageous for one catalyst may be wholly inappropriate for another catalyst. Therefore, one of ordinary skill in the art would have no reasonable expectation of success in optimizing the noble metal distribution based on the teachings of the cited prior art.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, while the catalysts Hoekstra and King may have different end use, the fact remains, the motivation to combine taught by King is not relied on the phase (gas or liquid) of the end use. The motivation to combined taught by King is that this catalyst structure can also lower the active metal requirement for the catalyst composition, and/or maximize contact of the active metals (King, [0074]), i.e., the motivation does not depend on the phase of the end use.

Secondly, given both Hoesktra and King are both drawn to a catalyst of transitional alumina/second metal oxide support and a mixture of catalytic metals, and with “core shell” structure (King, Abstract; page 1, [0001]). King provides proper motivation to combine, namely, this catalyst structure can also lower the active metal requirement for the catalyst composition, and/or maximize contact of the active metals (King, [0074]), it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to deposit the active component in a very thin outer layer or “egg shell” structure of the carrier material in Hoekstra, in order to lower the active metal requirement for the catalyst composition, and/or maximize contact of the active metals, with reasonable expectation of success, absent evidence to the contrary.
	Therefore, the Examiner has fully considered Applicants’ arguments, but they are found unpersuasive.



/K. Z./Examiner, Art Unit 1732                                 


                                                                                                                                                                       /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732